MEMORANDUM OPINION
{¶ 1} This appeal is from an April 22, 2005, judgment of the Trumbull County Court of Common Pleas, Probate Division. In that judgment, the trial court determined the distribution of assets in this probate case. However, the trial court also stated:
 {¶ 2} "Attorney Patricia J. Schraff shall prepare a Judgment Entry that grants a judgment against Carol J. Ferguson in the amount of One Thousand One Hundred Eighty-two and 01/100 Dollars ($1,182.01) together with interest from the date of the judgment, and against Phyllis A. Lininger in the amount of One Thousand One Hundred Eighty-two and 01/100 Dollars ($1,182.01) together with interest from the date of the judgment, in favor of Frederick L. Mahan for real estate taxes erroneously paid by the estate on real property owned by said persons * * *."
 {¶ 3} Thus, it is clear that another step is anticipated. Attorney Schraff has been directed to prepare a judgment entry. When a trial court enters an order directing counsel to prepare a judgment entry consistent with the order, "this constitutes a mere pronouncement of the court's findings and is not the court's final judgment." Clark v. Clark,
11th Dist. No. 2003-P-0092, 2003-Ohio-6737, at ¶ 2, citing Brooks v.Orshoski (1998), 129 Ohio App.3d 386, 393.
 {¶ 4} Accordingly, this appeal is hereby dismissed for lack of a final appealable order.
Ford, P.J., Rice, J., concur.